Citation Nr: 9904851	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  97-34 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claims of entitlement to service connection for 
residuals of frostbite injuries to the hands, ears and right 
foot. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active military service from March 1951 to 
February 1953, including combat service during the Korean 
conflict.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in October 1997, and a statement of the case was 
issued that same month.  A substantive appeal was received in 
December 1997.  

The Board notes that the veteran's appeal also originally 
included the issue of whether new and material evidence was 
received to reopen a claim of entitlement to service 
connection for residuals of frostbite injury to the left 
foot.  However, by rating decision in June 1998, the RO 
granted entitlement to that benefit, and that issue is 
therefore no longer in appellate status.  


FINDINGS OF FACT

1.  By rating decision in October 1954, entitlement to 
service connection for frostbite injuries to the hands, ears 
and feet was denied; an appeal was not initiated from that 
determination. 

2.  The basis of the October 1954 rating decision was that 
there was no current medical evidence of any residuals of 
frostbite injuries to the hands, ears and feet.  

3.  By rating decision in June 1998, service connection was 
established for residuals of frostbite of the left foot based 
on a May 1998 medical diagnosis of status post cold injury of 
the left foot. 

4.  There are no medical diagnoses of current disabilities of 
the hands, ears and right foot due to frostbite injuries.  


CONCLUSIONS OF LAW

1.  The October 1954 rating decision which denied entitlement 
to service connection for frostbite injuries to the hands, 
ears and feet is final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  New and material evidence has not been received to reopen 
the veteran's claims of entitlement to service connection for 
residuals of frostbite injuries to the hands, ears and right 
foot.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claim which is the subject of a final prior decision may be 
reopened if new and material evidence is submitted.  
38 U.S.C.A. § 5108.  A rating decision becomes final if an 
appeal is not initiated within one year of the date of 
notification of that decision.  38 U.S.C.A. § 7105(c).  
Further, decisions of the Board are final.  38 U.S.C.A. 
§§ 7103, 7104.  The United States Court of Veterans Appeals 
(Court) has set forth a two-part analysis to be applied when 
a claim to reopen is presented.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The first step is to determine whether new 
and material evidence has been received to reopen the prior 
claim.  If so, then the second step, a de novo review of all 
of the evidence, old and new, is undertaken.  

For purposes of the first step of the Manio analysis, new and 
material evidence means evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  Further, when determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).  

At this point the Board acknowledges that the Court has also 
held that in order to reopen a claim, there must be new and 
material evidence presented or secured "since the time that 
the claim was finally disallowed on any basis, not only since 
the time that the claim was last disallowed on the merits."  
Evans v. Brown, 9 Vet.App. 273, 285 (1996).  In this regard, 
the Board notes that the evidence included in the veteran's 
claims files show that he has been attempting to reopen his 
claims at various times over the years, sometimes with regard 
to one particular disorder (for instance, the hands) and at 
other times with regard to another (for example, the feet).  
All of the claims are subject to the new and material 
evidence analysis since the record shows that a original 
claim for frostbite injuries to the hands, ears and feet was 
denied by rating decision in October 1954, from which 
decision the veteran did not appeal.  Subsequent attempts to 
reopen were denied by various rating decisions over the years 
as well as by Board decisions (regarding the feet only)in 
March 1962 and September 1985.  

However, under the circumstances of this case, a 
determination as to which is the most recent determination 
(prior to the December 1996 rating decision from which the 
current appeal arises) denying the benefit sought as to each 
issue (on any basis) is not necessary.  It is clear that each 
claimed disability is the subject of a final determination.  
Significantly, the underlying reason for the continued denial 
of the veteran's claims as to disability of the hands, ears 
and right foot due to frostbite injuries has been that there 
are no medical diagnoses of any current disabilities of the 
hands, ears and right foot due to any cold injuries.  It 
still appears that there is no medical evidence of current 
disability as to the claimed disorders.  In this regard, the 
Board notes that a VA cold injury protocol examination 
conducted in May 1998 for the specific and express purpose of 
determining whether the veteran suffered from any residuals 
of frostbite injuries did reveal residuals of cold injury to 
the left foot (for which service connection was then 
established).  However, the examiner, after reviewing the 
records of inservice treatment for frostbite complaints, and 
after examining the veteran, did not render diagnoses of any 
current disabilities of the hands, ears or right foot 
attributable to cold injuries.  It was reported that the 
hands and ears appeared to be normal.  While some clinical 
evidence of right foot problems was noted, no residual 
disability of the right foot due to cold injury was 
diagnosed.  Minimal degenerative joint disease of the right 
and left great toes and onychomycosis bilateral feet were 
diagnosed, but the examiner did not relate either of these 
diagnoses to cold injuries.  

In sum, the denials of the veteran's claims over the years 
have been based on an underlying finding that there is no 
medical evidence of current disabilities of the hands, ears 
and right foot due to cold injuries.  There is still no such 
medical evidence of current disabilities due to cold injuries 
with regard to the disorders claimed by the veteran. 

When a claim is filed for entitlement to service connection, 
there must be finding of a current chronic disability.  
Although a claimant may refer to symptoms he perceives to be 
manifestations of disability, the question of whether a 
chronic disability is currently present is one which requires 
skill in diagnosis, and questions involving diagnostic skills 
must be made by medical experts.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Therefore, despite the veteran's 
obvious feeling that he suffers from disability of the hands, 
ears and right foot related to frostbite injuries during 
service, the Board is unable to find any medical evidence 
showing that medical personnel, in their professional 
judgment, have been able to diagnose such disabilities.  
Under the circumstances, the Board must find that new and 
material evidence has not been received to reopen any of the 
veteran's claims.  The Board hereby informs the veteran that 
medical evidence of current residuals of frostbite injuries 
to the hands, ears and right foot is necessary to reopen his 
claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).  

In reaching the above determination, the Board notes that the 
"benefit of the doubt doctrine" applies to the adjudication 
of a claim on its merits, not to the preliminary question as 
to whether new and material evidence has been received to 
reopen a claim.  Martinez v. Brown, 6 Vet.App. 462 (1994).



ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

